[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-16444                ELEVENTH CIRCUIT
                                                              JUNE 17, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                  D. C. Docket No. 09-00192-CR-J-34JRK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RAMON ERNESTO CRUZ-PAGUADA,
a.k.a. Pedro Pablo Agurcia,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 17, 2010)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

     Ramon Ernesto Cruz-Paguada appeals his sentence of 46 months of
imprisonment, which was imposed after he pleaded guilty to illegally reentering

the United States after deportation. 8 U.S.C. § 1326(a). Cruz-Paguada argues, for

the first time on appeal, that the district court erred by enhancing his sentence

based on his prior conviction for smuggling illegal aliens into the United States, id.

§ 1324, when that conviction was not charged in his indictment. Cruz-Paguada’s

argument is foreclosed by the decision of the Supreme Court in Almendarez-Torres

v. United States, 523 U.S. 224, 118 S. Ct. 1219 (1998). “[W]e are bound to follow

Almendarez-Torres unless and until the Supreme Court itself overrules that

decision.” United States v. Thomas, 242 F.3d 1028, 1035 (11th Cir. 2001); see

also United States v. Greer, 440 F.3d 1267, 1273 (11th Cir. 2006). The district

court did not err, much less plainly err, by enhancing Cruz-Paguada’s sentence.

      Cruz-Paguada’s sentence is AFFIRMED.




                                           2